This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 PATRICK D. TAYS,

 3                  Plaintiff-Appellant,

 4 v.                                                                    No. 35,973

 5 DAVID F. METLER III, Personal Representative
 6 of the ESTATE OF S. CRAIG TAYS, Deceased,

 7                  Defendants-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 9 Angie K. Schneider, District Judge

10 Patrick D. Tays
11 Ruidoso, NM

12 Pro se Appellant

13   Sutin, Thayer, & Browne, APC
14   Lynn E. Mostoller
15   Katharine C. Downey
16   Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 GARCIA, Judge.
 1   {1}   Self-represented Plaintiff Patrick D. Tays appeals from the district court’s order,

 2 entered on September 8, 2016. This Court issued a notice of proposed disposition,

 3 proposing to dismiss the appeal for lack of a final order. Defendants S. Craig Tays and

 4 David F. Metler III, personal representative to S. Craig Tays, filed a memorandum in

 5 support of our proposed summary disposition. In addition to agreeing with this

 6 Court’s proposed disposition on the question of finality, Defendants ask this Court to

 7 dismiss the appeal based on principles of collateral estoppel and to limit further

 8 litigation by Plaintiff on the matters at issue in this case. Plaintiff has not filed a

 9 memorandum in opposition, and the time within which he was permitted to do so has

10 expired. Because we do not have jurisdiction, we decline to rule on the additional

11 issues Defendants raise.

12   {2}   Accordingly and for the reasons stated in our notice of proposed disposition,

13 we dismiss for lack of a final order.

14   {3}   IT IS SO ORDERED.

15                                                  ________________________________
16                                                  TIMOTHY L. GARCIA, Judge

17 WE CONCUR:


18 _______________________________
19 LINDA M. VANZI, Chief Judge



                                                2
1 _______________________________
2 JONATHAN B. SUTIN, Judge




                                    3